From:
Sent:               Friday, January 22, 2021 6:33 PM
To:
Subject:            RE: EFFECTIVE IMMIEDIATELY



Just spoke to     HRD means High risk detainees. These detainees are Fraihat cases. They
were holding some Fraihat as their removal was imminent. With the pause, their custody will
have to be redetermined. Sadly that’s not the way it reads.



(A) Assistant Director
Field Operations
Enforcement and Removal Operations
US Immigration and Customs Enforcement



From:
Date: Friday, Jan 22, 2021, 6:20 PM
To:
Subject: RE: EFFECTIVE IMMIEDIATELY

What does this mean?

Check the HRD at 1300hrs for new review decisions. Release them all, immediately. No sponsor available is
not acceptable any longer.


Sent with BlackBerry Work
(www.blackberry.com)



From:
Date: Friday, Jan 22, 2021, 5:17 PM
To:
Subject: FW: EFFECTIVE IMMIEDIATELY



     , as discussed, email is below. Thanks


(A) Assistant Director
                                                       1
Field Operations
Enforcement and Removal Operations
US Immigration and Customs Enforcement



From:
Date: Friday, Jan 22, 2021, 6:16 PM
To:
Cc:
Subject: FW: EFFECTIVE IMMIEDIATELY




From:
Date: Friday, Jan 22, 2021, 5:05 PM
To:
Subject: FW: EFFECTIVE IMMIEDIATELY


As discussed, PAO brought the email below mine to my attention after Tucker Carlson (media) made inquiries as he has
a copy of the memorandum. I am working with my local PAO as DHS will likely have to respond to the questions.




From:
Date: Friday, Jan 22, 2021, 4:51 PM
To:
Cc:
Subject: FW: EFFECTIVE IMMIEDIATELY

Retract this directive immediately. Please direct your supervisors to follow the memorandum issued. Operational
guidance is being developed and will be issued in the coming days. At this point we are going to be following the
directive as closely to the letter as possible. Any questions on removals, releases, and/or arrests that we cannot
determine fit squarely into the directive will be forwarded up through me to HQ for further discussion and decisions.



FOD




                From:
                Sent: Thursday, January 21, 2021 11:29 AM
                To:

                                                            2
Subject: EFFECTIVE IMMIEDIATELY



All,




I am just the messenger…



As of midnight tonight, stop all removals. This includes Mexican bus runs, charter
flights and commercial removals (until further notice). If cases are staged somewhere
else, IAO will make further determinations.



Per the DFOD, all cases are to be considered NO SLRFF.



Check the HRD at 1300hrs for new review decisions. Release them all, immediately. No
sponsor available is not acceptable any longer.



If you have specific case that you want to discuss, call me.




Assistant Officer in Charge/MPC

Houston Field Office

Enforcement and Removal Operations

U.S. Immigration and Customs Enforcement




                                             3
